Title: To Alexander Hamilton from Oliver Wolcott, Junior, 28 December 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T DC. Off Decr. 28th. 1791
Sir,

For the purpose of obviating the difficulties which have been experienced in respect to the Act providing compensations for the Officers of the judicial Courts of the United States & for jurors & Witnesses; and for the more regular collection & payment of the monies accruing from fines & forfeitures; I take the liberty to submit the following sentiments to your consideration.
That all fees & compensations should as far as possible be accurately defined by Law; and that with respect to such services as may be omitted to be designated, or for which it may be judged inexpedient at present specially to provide, authority be reposed in the Judges of the Supreme Court to establish general rules of compensation from time to time to be certified to the officers of the Treasury to enable them to adjust the accounts for such services according to the rules so established.
That the whole expences of all suits commenced at the instance of any Revenue Officer, be paid by such Officer out of the product of the revenue in his hands and charged in his accounts as an expence attending the collection of the revenue.
That the expences of all suits commenced by the direction of the Secretary or Comptroller of the Treasury, be adjusted & paid at the Treasury.
That for the expences of all other suits and for discharging the compensations of Attornies, Clerks Jurors & Witnesses & generally for all contingcies of the judicial department, monies be advanced from time to time to the Marshals of Districts, to be by them accounted for at the Treasury according to such rules & forms as shall be prescribed.
The monies accruing from fines & forfeitures for breaches of the revenue Laws, ought to be paid by the Marshals to the revenue Officers who directed the prosecutions. The fines & forfeitures incurred for crimes & delinquencies, should be accounted for to the Treasury.
I am &c

The Hon A H

